ITEMID: 001-84968
LANGUAGEISOCODE: ENG
RESPONDENT: MKD
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF PARIZOV v. "THE FORMER YUGOSLAV REPUBLIC OF MACEDONIA"
IMPORTANCE: 3
CONCLUSION: Violation of Art. 6-1;Remainder inadmissible;Pecuniary damage - claim dismissed;Non-pecuniary damage - award
JUDGES: Javier Borrego Borrego;Karel Jungwiert;Margarita Tsatsa-Nikolovska;Mark Villiger;Peer Lorenzen;Renate Jaeger;Volodymyr Butkevych
TEXT: 4. The applicant was born in 1936 and lives in Štip.
5. On 17 November 1986 the applicant and three other persons instituted civil proceedings before the then Štip Municipal Court (Општински Суд Штип) for annulment of a care agreement (“the agreement”) (договор за доживотна издршка) concluded on 7 December 1979 between the applicant’s late father and his step-mother (“the defendant”). They maintained that the applicant’s late father had been in a fit condition and that he had sufficient financial means to take care of himself and that, accordingly, there had been no need for the agreement under which, the defendant had been granted four hundred golden liras, a priceless ancient icon and a land.
6. On 25 June 1987 the Štip Municipal Court partially upheld the applicant’s claim and annulled the agreement. It declared, inter alia, that the icon would be included in the applicant’s late father’s inheritance, but it dismissed the claim concerning the golden liras. That decision was served on the applicant on 3 March 1988.
7. On 14 March 1988 both parties appealed.
8. On 29 September 1989 the then Štip District Court (Окружен суд) dismissed the appeals and upheld the lower court’s decision.
9. On 25 September 1990 the Supreme Court upheld the applicant’s appeal on points of law (ревизија) submitted on 19 December 1989. It remitted the case for a renewed consideration since the first-instance court had not given sufficient reasons for its decision.
10. The proceedings resumed on 19 June 1991. Of four hearings fixed before the first-instance court, none was postponed upon the applicant’s request.
11. On 14 October 1992 the Štip Municipal Court gave the same decision as on 25 June 1987 in which it established that the applicant’s father had been amongst the richest people in his village; that he had been in a fit condition and that, by entering into the agreement, the defendant had acquired considerable interest (значителна имотна корист) which had not been in compliance with the then State order (општествено уредување). It dismissed the applicant’s claim concerning the golden liras since there had been no evidence that the applicant’s father had been in possession of any.
12. On 25 December 1992 the applicant appealed. On 6 February 1993 he submitted observations in reply to the defendant’s appeal, together with an addendum to his appeal.
13. On 8 October 1993 the Štip District Court set aside the first-instance court’s decision since it had not complied with the Supreme Court’s instructions.
14. The proceedings resumed on 25 January 1994. Eight hearings were held before the first-instance court, of which none was adjourned upon the applicant’s request.
15. On 8 December 1994 the Štip Municipal Court partially upheld the applicant’s claim. It declared that only the icon be included in his late father’s inheritance and dismissed the claim for annulment of the agreement. It further reiterated its earlier findings as to the golden liras. The decision was served on the applicant on 13 October 1995.
16. On 16 October 1995 the applicant appealed.
17. On 20 March 1996 the Štip District Court overturned the decision and decided the case itself. It declared the agreement null and void, but considered it as having been concluded as a gift contract (договор за подарок). It upheld the remainder of the first-instance court’s decision.
18. On 2 July 1996 the defendant filed an appeal on points of law before the Supreme Court.
19. On 9 December 1998 the Supreme Court upheld the defendant’s appeal and quashed the District Court’s decision. It further instructed that court to establish whether the agreement had been concluded in a statutory form.
20. On 14 April 2000 the Štip Court of Appeal remitted the case for re-examination before the first-instance court. The decision was served on the applicant on 8 April 2002.
21. Between 11 February 2003 and 20 April 2004 the first-instance court scheduled five hearings, of which one was adjourned because of the applicant’s fault. During that time, the applicant lodged four submissions before the court.
22. On 20 April 2004 the Štip Court of First Instance partially upheld the applicant’s claim - it declared that the agreement be invalid and considered it as having been concluded as a gift contract.
23. On 24 February 2005 the Štip Court of Appeal upheld the defendant’s appeal of 10 May 2004 and remitted the case for re-consideration.
24. On 24 June 2005 the Štip Court of First Instance declared the applicant’s claim as withdrawn, as he had not appeared in court despite being duly summoned. It so ruled as the case concerned a dispute of minor value.
25. On 24 January 2006 the Štip Court of Appeal set aside that decision arguing that the case could not be regarded as a dispute of minor value.
26. On 15 June 2006 the Štip Court of First Instance dismissed the applicant’s claim for annulment of the agreement finding that the latter had met the statutory requirements. That decision was given after a hearing fixed for 23 May 2006 had been adjourned due to the applicant’s absence.
27. On 21 August 2006 the applicant appealed.
28. On 15 March 2007 the Skopje Court of Appeal dismissed the appeal and confirmed the first-instance court’s decision.
29. On 23 April 2007 the applicant lodged an appeal on points of law with the Supreme Court. Proceedings before that court are still pending.
30. Section 35 § 1 (6) of the Courts Act (Закон за судовите) of 2006 (“the 2006 Act”) provides that “the Supreme Court is competent to decide applications about a violation of the right to a hearing within a reasonable time, in proceedings specified by law.”
31. Section 36 of the 2006 Act provides that “a party concerned can lodge with the immediate higher court (непосредно повисокиот суд) an application for the protection of the right to a hearing within a reasonable time if he or she considers that it has been violated by a court of competent jurisdiction. The immediate higher court considers the application (постапува по барањето) within six months after it has been lodged and decides whether the court below violated the right to a hearing within a reasonable time. The higher court shall award just satisfaction to the claimant if it finds a violation of the right to a hearing within a reasonable time. The just satisfaction shall be paid from the State’s budget.”
32. Section 128 of the 2006 Act provides that it would become operational on 1 January 2007.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
